DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2021-09-15. Claims 1-20 are pending. Claims 1, 9, 15 is/are independent.
The objections to informalities in the claims are withdrawn in view of Applicant’s amendments.
The rejection(s) of claims under 35 U.S.C. § 112 are withdrawn in view of Applicant’s amendments.

Reasons for Allowance
The prior art of record (in particular, U.S. Publication 20200293682 to Zonouz et al. (hereinafter "Zonouz '682") in view of U.S. Publication 20200074118 to Sutton et al. (hereinafter "Sutton '118") in view of U.S. Publication 20180373885 to Arad et al. (hereinafter "Arad '885")) does not disclose, with respect to claim 1, "recording each one or more private values in a value-derivation tree; tracking, via the value-derivation tree, for each determined private value, using the hardware processor, a use of the private value by said mobile device application; determining, by the hardware processor, from said value derivation tree, whether a private value has been transformed in a manner associated with the security vulnerability" in the recited context.  Rather, Zonouz '682 discloses a method that prevents leakage of sensitive 
For the reasons described above, the prior art of record does not disclose, with respect to claim(s) 9 and 15, features corresponding to those of claim 1 in the respective context(s).
Dependent claims 2-8, 10-14, 16-20 are allowed in view of their respective dependence from claims 1, 9, 15.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494